-
             THEA~TORNEYGENERAI.




                         September 21,   1948

     Bon. J. Q. Knight            Opinion lo. V-686
     County Attorney
     Bee County                   Re: Authority of the Coun-
     Beeville, Texas                  tg Judge or CommlsslOn-
                                      em' Court to remit a
                                      fine paid upon being
                                      adjudged guilty of a
                                      misdemeanor.
     Dear Sir:
               Your request for our opinion on the above sub-
     ject matter is, in part, as follows:
              "On August 17, 1948, a defendant was
         ,adjudgedguilty of a misdemeanor offense
         by the County Court of Bee County, and was
         naseesed a fine of $100.00 and costs. Ro
         ii&Ice of appeal was given and no motion
         for new trial was made. The fine and costs
         were paid by the defendant on August 17,
         1948.Today he seeks the remlsslon of the
         fine. a .
               "The opinfon of your office relative
          to the authority of the County Judge or
          the Commlssloners Court t$ remit the fine
          in question Is requested.
               In the.case of Hiram Luckey v. The State, 14
Tex. 400, it was held that the District Court did not
     have the power to remit any part of the fine or costs
     in a criminal case. %iequote the following:
               *It was very properly so ordered by
          the court in this case, and there is no
          error In the judgment of which the appel-   *
          lant can complain. But the court had no
          authority to remit any part of the fine
,-        and costs, and of this the State very
          justly complains. After convictipn ana
          assessment of the fine by the jurr the
          court has no power to remit the punish-
Hon. J. G. Knight, page 2   (V-686)


     ment Imposed, That is the exercise of
     the pardoning power which appertains ex-
     clusively to the Rxeoutlve. leither has
     the court the power to remit costs. Those
     are matters of private right which neither
     the court nor any one else on behalf of the
     State can release without the consent of
     those to whom they are due. The statute,
     though its meaning Is not very clearly ex-
     press&, was evidently internleato empower
     the court to fix such a limit to the term
     of imprisonment as the court, in its dls-
     cretion, might deem proper upon satisfac-
     tory.proof of the inability of the party to
     pay the fine and costs, but not to empower
     the court to remit any portion of either
     the fine or costs. (Rart. Dig. art. 401,
     Dixon v. The State, 2 Tex. R., 481.) The
     court therefore erred in Its judgment re-
     mittlqg a portion of the fine and costs,
     . a ,.
          It was further held in ex parte Thomas, 108 Tex.
Crlm.Rep. 653, 2 S.W.(2d) 270, that the Commissioners'
Court did not have the power to remit fines. We quote
the following:
          11
           * 0 e the legal question involved
     is whether the order remitting the fine
     was within the jurlsdlctlon of,the com-
     missloners" court.
          "In article 4, Sec. 11 of the Con-
     stitution of Texas, the pardoning power
     Is vested in the Governor in the follow-
     ing terms:
          "'In all criminal cases, except trea-
     son and Impeachment, he shall have power
     after conviction, to grant reprieves, com-
     mutations of pynishment and pardons, ana
     under such rules as the Legislature may
     prescribe, he shall have power to remit
     fines and forfeitures.'
        . 'Based on'the constitutio 1 provision
                                   9"
     mentioned, the Legislature clecare& In art-
     icle 952,,CocleCr. PPOC. 1925, that the Gov-
     ernor may remit fines. So far as we are
     Hon. J. G. Knight, page 3    (w-686)
.-


            aware, the power to relieve one convicted
            of a penal offense of a,fine assessed
            against him isvested alone In the,Gover-
            nor. This view is emphasized by the pre-
            cedents in this state. See,Snot¶grassv;
            State, 67 Tex. Cr. R..615, 150 S.W. 162,
            41 L.R.A. (N-S.) 1144;'Rx gf"$ Rice, 72
            Tex. Cr. R. 587, 162 S.W.
               In view of the foregoing it is our opinion
     that neither the Counts Judge nor the Commissioners'
     Court has the power or-authority to remit a fine paid
     by a defenclantafter conviction In a misdemeanor case.
                             SUMMaRY

                 Neither the County Judge nor the Com-
            missioners' Court has.the power to remit a
            fine paid by a defendant after conviction
            In a misdemeanor case. Blram Luckey v. The
            State, 14 Tex. 400, Ex parte Thomas, 2 S.W.
            (26) 270.

.-                                      Yours very truly,
                                    ATTORNEYGERERAL OF TEXAS


     JR:mw
                                        John Reeves
                                          Assistant


                                    APPROVED:



                                        RNEYGENERAL